         Case 1:01-cv-01357-RCL Document 800 Filed 05/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




JOHN DOE I, ET AL.,

                       Plaintiffs,

v.                                                   Case No. 1:01-cv-01357-RCL

EXXON MOBIL CORPORATION, ET AL.,

                       Defendants.



                 NOTICE OF LIMITED APPEARANCE ON BEHALF OF
                              ALEX YOUNG K. OH


       The undersigned hereby enters this special appearance on behalf of Alex Young K. Oh, a

non-party and former counsel to Defendants in this matter, for the limited purpose of

representing Ms. Oh with respect to sanctions issues raised by the Court in its Memorandum

Opinion (ECF No. 798) and Order (ECF No. 799).

                                             Respectfully submitted,


                                             s/ Geoffrey M. Klineberg
                                             Geoffrey M. Klineberg (D.C. Bar No. 444503)
                                             KELLOGG, HANSEN, TODD,
                                               FIGEL & FREDERICK, P.L.L.C.
                                             1615 M Street, N.W., Suite 400
                                             Washington, D.C. 20036
                                             (202) 326-7928
                                             (202) 326-7999 (fax)
                                             gklineberg@kellogghansen.com

                                             Counsel to Alex Young K. Oh
         Case 1:01-cv-01357-RCL Document 800 Filed 05/06/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, I caused a true and correct copy of the foregoing

Notice of Limited Appearance on Behalf of Alex Young K. Oh to be filed and served

electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by email to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.



                                                             /s/ Geoffrey M. Klineberg
                                                             Geoffrey M. Klineberg
